Order entered June 19, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00081-CV

                           BANK OF AMERICA, N.A., Appellant

                                              V.

                        TFHSP SERIES LLC SERIES 315, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-02267-2013

                                           ORDER

       We GRANT appellant’s June 18, 2014 unopposed motion for extension of time to file

reply brief and ORDER the brief be filed no later than June 23, 2014. No further extensions will

be granted absent exigent circumstances.




                                                     /s/   ADA BROWN
                                                           JUSTICE